      Case 2:17-cv-04140-DWL Document 149 Filed 05/28/19 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                               No. CV-17-04140-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is the CWT Parties’ Motion for Leave to File Documents
16   Under Seal (Doc. 145). For the reasons stated below, the motion is denied without
17   prejudice.
18          The public has a general right to inspect judicial records and documents, such that
19   a party seeking to seal a judicial record must overcome “a strong presumption in favor of
20   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
21   do so, the party must “articulate compelling reasons supported by specific factual findings
22   that outweigh the general history of access and the public policies favoring
23   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The Court
24   must then “conscientiously balance the competing interests of the public and the party who
25   seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks
26   omitted). “After considering these interests, if the court decides to seal certain judicial
27   records, it must base its decision on a compelling reason and articulate the factual basis for
28   its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation marks
      Case 2:17-cv-04140-DWL Document 149 Filed 05/28/19 Page 2 of 2



 1   omitted).
 2          The “stringent” compelling reasons standard applies to all filed motions and their
 3   attachments where the motion is “more than tangentially related to the merits of a case.”
 4   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016).
 5   The documents that the CWT Parties want to file under seal seem to go right to the heart
 6   of this litigation, so it appears that the “compelling reasons” standard applies.
 7          The CWT Parties give no reasons whatsoever to justify sealing, other than the
 8   assertion that the documents at issue were produced “on the understanding these documents
 9   would be kept confidential.” (Doc. 145 at 2.) This is insufficient. The CWT Parties have
10   not attempted to “articulate compelling reasons supported by specific factual findings that
11   outweigh the general history of access and the public policies favoring disclosure . . . .”
12   Kamakana, 447 F.3d at 1178-79 (emphasis added); see also LRCiv 5.6(b) (“Any motion
13   or stipulation to file a document under seal must set forth a clear statement of the facts and
14   legal authority justifying the filing of the document under seal . . . .”)
15          Thus, the motion is denied without prejudice. To the extent that the CWT Parties
16   wish to try again, they must include—for each document they wish to file under seal—a
17   specific description of the document and compelling reasons for sealing that document,
18   supported by specific facts. The more specific and compelling the reasons and facts
19   provided are, the more likely it is that the Court will find that compelling reasons justify
20   sealing the documents.
21          Accordingly,
22          IT IS ORDERED denying without prejudice the CWT Parties’ Motion for Leave
23   to File Documents Under Seal (Doc. 145).
24          Dated this 28th day of May, 2019.
25
26
27
28


                                                  -2-
